Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about July 19, 2007, which, upon a finding of mental illness, terminated respondent mother’s parental rights to the subject children, and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding that respondent was mentally ill and is, by reason of such illness, presently and for the foreseeable future, unable to properly and adequately care for the subject children, was supported by clear and convincing evidence, including medical records and expert testimony (see Matter of Mitchell Randell K. , 41 AD3d 119 [2007]; Matter of Nadaniel Jackie P, 35 AD3d 305 [2006]; Social Services Law § 384-b [4] [c]; [6] [a]). Contrary to respondent’s argument, the court provided her with ample opportunity to counter the expert testimony as to her mental illness and to establish that she was complying with the requisite treatment, and did not commit error in sustaining objections to irrelevant questions pertaining to whether the agency referred respondent to her current therapist or whether she sought out the therapist on her own accord. Concur— Gonzalez, EJ., Tom, Mazzarelli, Andrias and Saxe, JJ.